IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 11-137V
                                          Filed: March 27, 2013

****************************
WILLIAM JEFFREY BISHOP,     *
                            *
                Petitioner, *                               Stipulation; Influenza; Meningococcal;
      v.                    *                               Inactivated polio; DTaP; Hepatitis A;
                            *                               Hepatitis B; MMR; Splenic rupture
                            *
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
****************************

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

       William Bishop [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on March 4, 2011. Petitioner alleges he
suffered from a splenic rupture, sciatic nerve damage, hearing loss, protruding discs,
and sacrum tear as a result of the influenza, meningococcal, inactivated polio, DTaP
vaccinations he received on March 6, 2008 and/or the hepatitis A, hepatitis B, and MMR
vaccinations he received on March 10, 2008. See Stipulation, filed Mar. 27, 2013, at ¶¶
2, 4. Petitioner further alleges that he experienced residual effects of his injuries for
more than six months. Id. at ¶ 4. Respondent denies that petitioner’s March 6, 2008 or
March 10, 2008 vaccinations are the cause of his splenic rupture, sciatic nerve damage,
hearing loss, protruding discs, or a sacrum tear. Id. at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On March 27, 2013,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms. Respondent agrees to pay petitioner:

        A lump sum of $5,000.00 in the form of a check payable to petitioner,
        William Jeffrey Bishop. This amount represents compensation for all damages
        that would be available under § 15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                s/ Denise K. Vowell
                                Denise K. Vowell
                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                    2